Citation Nr: 0707081	
Decision Date: 03/09/07    Archive Date: 03/20/07

DOCKET NO.  96-48 740	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for an undifferentiated 
somatoform disorder, claimed in the alternative as a 
disability due to undiagnosed illness manifested by fatigue, 
depression, and forgetfulness.

2.  Entitlement to service connection for a disability 
manifested by joint pain (ankles, knees, hips, elbows, and 
shoulders), claimed in the alternative as a disability due to 
undiagnosed illness.

3.  Entitlement to an increased disability rating for a 
herniated nucleus pulposus of the lumbar spine, currently 
evaluated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESSES AT HEARING ON APPEAL

Appellant and K.F.


ATTORNEY FOR THE BOARD

W.L. Pine, Counsel


INTRODUCTION

The veteran served on active duty from July 1988 to April 
1992.  He served in the Southwest Asian (SWA) theater of 
operations during the Persian Gulf War from December 10, 
1990, to April 11, 1991, and received the Combat Action 
Ribbon.

This appeal is from October 1995 and March 1998 rating 
decisions.  In October 1995, the Department of Veterans 
Affairs (VA) Regional Office (RO) in Nashville, Tennessee, in 
pertinent part, denied service connection for fatigue and 
forgetfulness, claimed in the alternative as a disability due 
to undiagnosed illness, and for right and left knee disorders 
on a direct service connection basis.  In March 1998, the RO 
in St. Petersburg, Florida, denied service connection for a 
disability manifested by joint pain, claimed in the 
alternative as a disability due to undiagnosed illness, and 
increased the lumbar spine rating from 10 to 20 percent for 
mechanical low back pain.  In August 2003, the RO increased 
the rating to 40 percent, renaming the disability herniated 
nucleus pulposus of the lumbar spine.

In June 2000, the veteran appeared at the St. Petersburg RO 
and testified at a video-conference hearing held before the 
undersigned Veterans Law Judge of the Board of Veterans' 
Appeals (Board) sitting in Washington, DC.   A transcript of 
the hearing is of record.

In December 2000, the Board remanded this case for additional 
development and due process concerns.  In July 2004, the 
Board decided one issue on appeal and remanded the issues 
listed above.

The claim for service connection for an undifferentiated 
somatoform disorder, claimed in the alternative as a 
disability due to undiagnosed illness manifested by fatigue, 
depression, and forgetfulness, is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  The veteran's herniated nucleus pulposus of the lumbar 
spine has not resulted in episodes of incapacitation treated 
by physician-ordered bed rest.

2.  The veteran's herniated nucleus pulposus of the lumbar 
spine is manifested orthopedically by severe limitation of 
motion, quantifiable as forward flexion of 30 or fewer 
degrees, with persistent pain without flare-ups, without 
ankylosis of the entire or of the thoracolumbar spine, 
unfavorable or favorable.

3.  The veteran's herniated nucleus pulposus of the lumbar 
spine is manifested neurologically by intermittent radicular 
sensory symptoms without motor involvement, without foot drop 
or other pronounced neurological findings appropriate to the 
site of the diseased disc.

4.  The veteran does not have a diagnosed or undiagnosed 
disability manifested by joint pain.


CONCLUSIONS OF LAW

1.  The schedular criteria for a rating in excess of 40 
percent for herniated nucleus pulposus of the lumbar spine 
rated as intervertebral disc syndrome are not met under the 
diagnostic criteria effective prior to September 23, 2002.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1, 4.2, 4.10, 
4.71a, Diagnostic Code 5293 (2002).

2.  The schedular criteria for a rating in excess of 40 
percent for the orthopedic manifestations of herniated 
nucleus pulposus of the lumbar spine are not and have not 
been met under any rating criteria applicable to this claim.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10, 
4.27, 4.71a, Diagnostic Codes 5003, 5285, 5286, 5289, 5292, 
5293, 5295 (2002); §4.71a, Diagnostic Codes 5003, 5285, 5286, 
5289, 5292, 5293, 5295 (2003); § 4.71a, Diagnostic Codes 
5003, 5235, 5237, 5238, 5239, 5240, 5241, 5242, 5243 (2006).

3.  The schedular criteria for a 10 percent rating for left-
sided sciatic neuropathy are met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.124a, Diagnostic Code 
8520 (2006).

4.  The schedular criteria for a 10 percent rating for right-
sided sciatic neuropathy are met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.124a, Diagnostic Code 
8520 (2006).

5.  A disability manifested by joint pain (ankles, knees, 
hips, elbows, and shoulders) was not incurred in or 
aggravated by the veteran's active military service.  38 
U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.317 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and to Assist

The scope of VA's obligations to assist VA claimants to 
prosecute their cases is set out in the Veterans Claims 
Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)) (2006).

The veteran applied for service connection and for increased 
rating prior to enactment of the law and regulations 
currently governing VA's duty to notify and to assist.  In 
the context of the prior law, VA notified the veteran in 
September 1997 of the substantive requirements of the 
evidence necessary to establish entitlement to the claims 
then pending.  In VA letters of February and July 2001, 
September 2003, November 2004, and April, August, September, 
and December 2005 VA afforded the veteran all aspects of 
notice mandated by law and regulation, except notice of the 
effective date element of his claim.  See Dingess v. 
Nicholson, 19Vet. App. 473 (2006).  The failure to address 
the effective date element of the claim decided in this 
decision did not prejudice the veteran's ability to 
participate in prosecuting his claim.  Mayfield v. Nicholson, 
No. 02-1077 (Vet. App. Dec. 21, 2006).  This decision awards 
increased rating without qualification of the effective date 
other than that of the controlling laws and regulations.  A 
challenge to the effective date resulting from implementation 
of this decision is not ripe until the implementing action, 
when the veteran may disagree with the effective date.

VA has discharged all elements of its notice requirements.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2006).  Any defects in the timing or language of VA 
implementation of its notice duties have been harmless to the 
veteran's claim.  See Conway v. Principi, 353 F.3d 1359, 1374 
(2004) (Court of Appeals for Veterans Claims must "take due 
account of the rule of prejudicial error").  Following the 
notice letters, the RO readjudicated the claims in an August 
2006 supplemental statement of the case.

VA has obtained all evidence of which it had notice and 
authorization to obtain.  VA ascertained form the Social 
Security Administration that the veteran has not filed an SSA 
claim, nor has he indicated otherwise.  VA has examined the 
veteran and obtained all medical opinions necessary to decide 
this claim.  VA has discharged its duties to assist the 
veteran to substantiate his claim.




II.  Increased Rating

Determination of entitlement to an increased rating is based 
on all of the medical evidence of record, including relevant 
medical history.  The medical findings are compared to the 
criteria in the VA Schedule for Rating Disabilities, 38 
C.F.R. Part 4 (2005), to determine the extent to which a 
service-connected disability adversely affects the ability of 
the body to function under the ordinary conditions of daily 
life, including employment.  38 C.F.R. §§ 4.2, 4.10 (2006).  
However, "where an increase in the disability rating is at 
issue, the present level of the disability is the primary 
concern.  . . .  [T]he regulations do not give past medical 
reports precedence over current findings."  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

VA has applied several diagnostic codes to the veteran's 
herniated nucleus pulposus of the lumbar spine, as now named.  
VA denied service connection for low back disorder in October 
1995, applying the diagnostic code for intervertebral disc 
syndrome.  See 38 C.F.R. § 4.71a, Diagnostic Code5293 (1995).  
VA granted service connection for mechanical low back pain in 
March 1997, rated as lumbar strain based on limitation of 
motion, coded Diagnostic Code 5292-5295 [sic], see 38 C.F.R. 
§ 4.27 (2006) (selection of diagnostic codes).  VA renamed 
the disability herniated nucleus pulposus and applied 
Diagnostic Code 5293-5292 (intervertebral disc syndrome rated 
as limitation of lumbar motion) in an August 2003 rating 
decision.  See 38 C.F.R. §§ 4.13, 4.27 (2006).  The most 
recent rating action, February 2005, maintained the 
diagnostic nomenclature, but changed the diagnostic code to 
the current code for intervertebral disc syndrome.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5243 (2006).  The veteran's 
disability has been essentially the same throughout.  See 
Ashford v. Brown, 10 Vet. App. 120 (1997) (same disability by 
different names).  The changes in nomenclature and diagnostic 
codes have been consistent with VA's policy of maximizing 
stability in ratings consistent with the facts.  See 
38 C.F.R. §§ 4.1, 4.2, 4.13 (2006).

Subsequent to the veteran's claim, VA amended the rating 
criteria for intervertebral disc syndrome, effective 
September 23, 2002, see 67 Fed. Reg. 54345-49 (Aug. 22, 2002) 
(codified as 38 C.F.R. § 4.71a, DC 5293 (2003) and currently 
as DC 5243 (2006)).  VA has also amended the rating criteria 
for disabilities of the spine, generally, promulgating a 
General Rating Formula for Diseases and Injuries of the 
Spine.  See 68 Fed. Reg. 51454-58 (Aug. 27, 2003) as amended 
69 Fed. Reg. 32450 (June 10, 2004) (codified as 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5235 through 5243) [hereinafter 
General Rating Formula].  

The amended rating criteria apply to rating the veteran's 
disability only from and after the effective date of the 
amendments, unless they have a genuinely retroactive effect.  
If the new regulation has only prospective effect, as here 
where the change in rating criteria affect only prospective 
payment of compensation, application of the new rule cannot 
be avoided just because it is unfavorable to the claimant.  
VAOPGCPREC 7-2003,  8 ("The Karnas rule would . . . 
improperly prohibit VA from applying certain statutes and 
regulations that may be unfavorable to claimants even though 
such laws would govern under Supreme Court precedent because 
they do not have retroactive effects."); see also Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003) overruling in 
pertinent part Karnas v. Derwinski, 1 Vet. App. 308 (1991).

The Board will lay out the former criteria and the amended 
criteria for the benefit of comparison.

Prior to September 2003, Diagnostic Code 5292, which 
addressed limitation of motion of the lumbar spine, provided 
for an evaluation of 20 percent when limitation of motion was 
moderate and 40 percent when it was severe.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5292 (2002).

Prior to September 2002, Diagnostic Code 5293, which 
addressed intervertebral disc syndrome, provided for an 
evaluation of 20 percent evaluation for moderate 
intervertebral disc syndrome with recurring attacks, and a 40 
percent evaluation for severe intervertebral disc syndrome 
with recurring attacks and intermittent relief. 38 C.F.R. § 
4.71a, Diagnostic Code 5293 (2002).  Evidence of pronounced 
intervertebral disc syndrome with persistent symptoms 
compatible with sciatic neuropathy, characteristic pain, 
demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc and with little intermittent relief warranted a 60 
percent rating. Id.

As of September 2002, intervertebral disc syndrome was 
evaluated either on the total duration of incapacitating 
episodes over the past 12 months or by combining under 38 
C.F.R. § 4.25 separate evaluations of its chronic orthopedic 
and neurological manifestations along with evaluations for 
all other disabilities, whichever method resulted in the 
higher evaluation.  With incapacitating episodes having a 
total duration of at least 6 weeks during the past 12 months 
- 60 percent disabling.  With incapacitating episodes having 
a total duration of at least 4 weeks but less than 6 weeks 
during the past 12 months - 40 percent disabling.  With 
incapacitating episodes having a total duration of at least 2 
weeks but less than 4 weeks during the past 12 months - 20 
percent disabling.  38 C.F.R. § 4.71a, Diagnostic Code 5293 
(September 2002).  For purposes of evaluations under 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  Id.  at Note (1). "Chronic orthopedic and 
neurological manifestations" means orthopedic and 
neurological signs and symptoms resulting from intervertebral 
disc syndrome that are present constantly, or nearly so.  Id.

When evaluating on the basis of chronic manifestations, 
evaluate orthopedic disabilities using evaluation criteria 
for the most appropriate orthopedic diagnostic code or codes.  
Id. at Note (2).  Evaluate neurological disabilities 
separately using evaluation criteria for the most appropriate 
neurological diagnostic code or codes.  Id.

As of September 2003, the criteria are as follows:

Unfavorable ankylosis of the entire spine - 100 percent 
disabling.

Unfavorable ankylosis of the entire thoracolumbar spine - 50 
percent disabling.

Forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine - 40 percent disabling.

Forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, the combined 
range of motion of the thoracolumbar spine not greater than 
120 degrees; or, muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis - 20 
percent disabling.

Forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees; or, combined range 
of motion of the thoracolumbar spine greater than 120 degrees 
but not greater than 235 degrees; or, muscle spasm, guarding, 
or localized tenderness not resulting in abnormal gait or 
abnormal spinal contour; or, vertebral body fracture with 
loss of 50 percent or more of the height - 10 percent 
disabling.

38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243 (September 
2003).  As of September 2003, the criteria for evaluating 
intervertebral disc syndrome did not change but the citation 
changed to 38 C.F.R. § 4.71a, Diagnostic Code 5243.

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees. Id. The combined range of motion refers to the sum 
of the range of forward flexion, extension, left and right 
lateral flexion, and left and right rotation.  Id.  The 
normal combined range of motion of the thoracolumbar spine is 
240 degrees.  Id.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.  Id.

Evaluations of musculoskeletal disabilities also includes 
consideration of functional loss due to pain on motion, 
weakened movement, excess fatigability, diminished endurance, 
or incoordination, and of impairment of the veteran's ability 
to engage in ordinary activities, including employment. 38 
C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2006); DeLuca v. Brown, 8 
Vet. App. 202 (1995).

The veteran's low back is rated 40 percent disabled by 
intervertebral disc syndrome rated for limitation of motion 
under the older rating criteria, and as IDS under the newer 
rating criteria.  Forty percent is the maximum rating for 
limitation of motion or for lumbar strain under the older 
criteria.  No additional rating is authorized, pain 
notwithstanding.  Spencer v. West, 13 Vet. App. 376, 382 
(2000).  A 60 percent rating is authorized for IDS under the 
older criteria, if the veteran has neurological deficits as 
stated above.  He has muscle spasm on some examinations and 
subjective reports of sensory symptoms, which are 
commensurate with the 40 percent rating under 5293 (old), but 
the 60 percent criterion requires foot drop or other 
neurological signs appropriate to the site of the diseased 
disk.  The Board interprets this as meaning signs appropriate 
to the site of the diseased disc of comparable severity to 
foot drop.  The veteran has no such signs or symptoms 
revealed anywhere in the VA compensation examination reports, 
the VA outpatient treatment reports, or the private medical 
reports of record, nor does claim them.  On examination in 
September 2005, there was full straight leg raising with no 
sciatic signs.  There was no atrophy of the calf or thigh and 
sensation was totally intact.  The veteran also had excellent 
reflexes in his knees and ankles.  Under the old rating 
criteria, there is no basis for a 60 percent rating for 
herniated nucleus pulposus of the lumbar spine rated as IDS.

The veteran consistently reports lower extremity pain and 
numbness of varying intensity, generally greater on the left 
than the right.  VA examination of December 1997 found 
positive signs on straight leg raising bilaterally and 
decreased sensation in the left leg.  Although VA 
examinations of May 2001 and May 2005 found no objective 
evidence of sensory or motor impairment, the May 2005 
examiner commented on the magnetic resonance imaging (MRI) 
findings, stating the veteran was likely to have peripheral 
neuropathy of the lower extremities, which was likely to be 
secondary to his low back condition.  In light of the 
intermittent positive findings, the veteran's reports in 
outpatient treatment, the office notes of Licensed Message 
Therapists from November 1995 to February 2004, the evidence 
is in equipoise whether the veteran has neurological 
manifestations of his herniated nucleus pulposus of the 
lumbar spine, thus, he is deemed to have such manifestations.  
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 4.3 (2006).  

The clear preponderance of the evidence is that these 
manifestations are sensory only.  The veteran's herniated 
nucleus pulposus of the lumbar spine can be rated separately 
for the neurological sensory impairment, pain and numbness.  
The express provision for such separate rating under the 
newer rating criteria does not mean such separate rating is 
precluded under the older criteria.  See Bierman v. Brown, 6 
Vet. App. 125 (1994).

Wholly sensory impairment like the veteran's is ratable as 
mild or at most moderate partial paralysis of the affected 
nerve.  38 C.F.R. § 4.124a (2006).  Notwithstanding the 
veteran's hearing testimony in June 2000 and other reports of 
frequent to constant pain or numbness, the preponderance of 
the objective evidence is that the neurological symptoms are 
intermittent and do not nearly approximate little 
intermittent relief.  38 C.F.R. § 4.7 (2006). No actual signs 
were found in the May 2005 compensation examination, or at 
the September 2005 examination; the examiner noted that he 
could elicit no sciatic signs.  Most significantly, repeated 
outpatient reports state the examiner found no focal 
neurological signs.  The failure of neurological signs to 
appear on repeated observation is persuasive that the 
veteran's sensory neurological manifestations of herniated 
nucleus pulposus of the lumbar spine are far nearer mild than 
moderate.  Mild sensory neurological impairment is rated 10 
percent.  38 C.F.R. § 4.124a, Diagnostic Code 8520 (2006).

The veteran reports bilateral involvement, left greater than 
right, and none of the medical reports contradict him, except 
the May 2005 examiner, who found the veteran asymptomatic at 
that examination, but opined that neuropathy as the veteran 
describes is consistent with his disc disease.  Bilateral 
involvement is entitled to separate rating for each 
extremity.  38 C.F.R. § 4.124a. (2006).

In summary, the veteran is entitled to no more than the 
current 40 percent rating for herniated nucleus pulposus of 
the lumbar spine under the old version of DC 5293 (1998).  
Under the newer version, DC 5293 (2003), or 5243 (2006), the 
orthopedic manifestations are ratable no higher than 40 
percent.  The rating criteria for the neurological aspects of 
herniated nucleus pulposus of the lumbar spine are unchanged 
during the pendency of the appeal.

Under the newer criteria, there is no basis for rating the 
veteran for incapacitating episodes of IDS.  See 38 C.F.R. 
§ 4.71a, 5293 (2003); 38 C.F.R. § 4.71a, 5243 (2006).  An 
undated letter from his employer, received about November 
1996, reports a cumulative loss of time from work because of 
his back of a month a year.  However, the record fails to 
show physician-ordered bed rest, as is required to satisfy 
the definition of incapacitating episode under the newer 
criteria.  DC 5243 note (1) (2006).  Thus, the General 
Formula for Diseases and Injuries of the Spine are the new 
criteria applicable to this claim.

The majority of the several VA compensation examinations show 
the veteran's forward flexion of the lumbar spine as 30 
degrees or less.  This qualifies for a 40 percent rating.  He 
does not have unfavorable ankylosis, as defined, General 
Formula note (5) (2006), consequently a rating higher than 40 
percent is not authorized for the orthopedic manifestations 
of his disability.  Spencer, 13 Vet. App. at 382 (2000).  
Additionally, the VA examiners of May 2001, May 2005, and 
September 2005 all report that their findings of range of 
motion include their opinion of the effect of pain, painful 
motion, fatigability, lack of endurance and the like.  
38 C.F.R. §§ 4.40, 4.45, 4.59 (2006).  The May 2001 examiner 
noted daily increases in pain, but not flare-ups of a 
seasonal sort as are discussed in DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  In May 2005, the veteran denied flare-ups, 
asserting his symptoms were constant.  The preponderance of 
the evidence is against rating the veteran higher than 40 
percent based on flare-ups of orthopedic symptoms of 
herniated nucleus pulposus of the lumbar spine.  Id.

In sum, the veteran's herniated nucleus pulposus of the 
lumbar spine is correctly rated for separate orthopedic and 
neurologic manifestations, at 40 percent for the orthopedic 
and 10 percent for each lower extremity for the neurological.  
Those rating apply under either the older or the newer rating 
criteria.




III.  Service connection for a disability manifested by joint 
pain (ankles, knees, 
hips, elbows, and shoulders)

The veteran maintains that he has joint pain and stiffness 
due to undiagnosed illness.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110 (West 2002).  Service 
connection may also be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2006).

Service connection may be established for a Persian Gulf 
veteran who exhibits objective indications of chronic 
disability resulting from an undiagnosed illness which became 
manifest either during active service in the Southwest Asia 
theater of operations during the Persian Gulf War, or to a 
degree of 10 percent or more not later than December 31, 
2011.  38 C.F.R. §3.317(a)(1) (2006).

Objective indications of a chronic disability include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  
Disabilities that have existed for six months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a 6-month period will be 
considered chronic.  The 6-month period of chronicity will be 
measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  A chronic disability 
resulting from an undiagnosed illness referred to in this 
section shall be rated using evaluation criteria from the 
VA's Schedule for Rating Disabilities for a disease or injury 
in which the functions affected, anatomical localization, or 
symptomatology are similar.  A disability referred to in this 
section shall be considered service-connected for the 
purposes of all laws in the United States.  38 C.F.R. § 
3.317(a)(2-5) (2006).

Signs or symptoms which may be manifestations of an 
undiagnosed illness include, but are not limited to: fatigue, 
signs or symptoms involving the skin, headache, muscle pain, 
joint pain, neurologic signs or symptoms, neuropsychological 
signs or symptoms, signs or symptoms involving the 
respiratory system (upper or lower), sleep disturbances, 
gastrointestinal signs or symptoms, cardiovascular signs or 
symptoms, abnormal weight loss, or menstrual disorders.  38 
C.F.R. § 3.317(b) (2006).

Compensation shall not be paid under 38 C.F.R. § 3.317 if (1) 
there is affirmative evidence that an undiagnosed illness was 
not incurred during active military, naval, or air service in 
the Southwest Asia theater of operations during the Persian 
Gulf War; or (2) there is affirmative evidence that an 
undiagnosed illness was caused by a supervening condition or 
event that occurred between the veteran's most recent 
departure from active duty in the Southwest Asia theater of 
operations during the Persian Gulf War and the onset of the 
illness; or (3) there is affirmative evidence that the 
illness is the result of the veteran's own willful misconduct 
or the abuse of alcohol or drugs.  Id. at (c).

During the pendency of this appeal, the law affecting 
compensation for disabilities occurring in Persian Gulf War 
veterans was amended.  See 38 U.S.C.A. §§ 1117, 1118 (West 
2002).  These changes became effective on March 1, 2002.  
Essentially, these changes revised the term "chronic 
disability" to "qualifying chronic disability," and 
included an expanded definition of "qualifying chronic 
disability" to include (a) an undiagnosed illness, (b) a 
medically unexplained chronic multi-symptom illness (such as 
chronic fatigue syndrome, fibromyalgia, and irritable bowel 
syndrome) that is defined by a cluster of signs or symptoms, 
or (c) any diagnosed illness that the Secretary determines, 
in regulations, warrants a presumption of service connection.  
38 U.S.C.A. § 1117(a)(2)(B) (West 2002). Therefore, 
adjudication of the veteran's Persian Gulf service connection 
claims in the present case must include consideration of both 
the old and the new criteria.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The veteran's service medical records show that he suffered a 
contusion of the right knee in February 1989.

The veteran was afforded a VA general medical examination in 
June 1995.  Range of motion of the left knee was from 0 to 
122 degrees.  The right knee had range of motion from 0 to 
130 degrees.  There was no notation of pain on examination.  
The examiner diagnosed degenerative joint disease of the left 
knee.  The examiner recommended magnetic resonance imaging 
(MRI) of the left knee, but the veteran failed to report.

In a November 1996, it was reported that the veteran was 
treated at the Neuromuscular Institute for relief of low back 
pain with referral pain into his left leg and calf.

The veteran's brother and father provided written statements 
saying that they were aware of the claims that the veteran 
had made and that they were all true.  

On VA joints examination in May 2001, the veteran reported 
pain in the shoulders, elbows, and knees on a daily basis.  
The examiner reported range of motion measurements for the 
veteran's knees, elbows, and shoulders.  There was no 
notation of pain on examination.  The examiner diagnosed 
chronic bilateral knee and elbow strain.  X-rays of the 
shoulders, knees, elbows, hips and ankles showed the bones 
and soft tissues within normal limits.  The examiner stated, 
"This is likely as not that the current disability is 
manifested by joint pain or related to inservice illness."  
The examiner also indicated that there was no objective 
indication of joint pains that could not be attributed to any 
organic or psychological cause.

Treatment records from the Neuromuscular Institute showed 
that the veteran was treated for back and left lower 
extremity pain.

In September 2005, the veteran was afforded a VA orthopedic 
examination.  The examiner reviewed the claims folder, 
including prior x-rays.  On examination, careful reflex, 
motor, and sensory testing of the entire extremities was 
within normal limits.  Range of motion of the elbows and 
shoulders was within normal limits.  There was no notation of 
pain on range of motion.  The veteran had good range of 
motion of both hips.  There was bilateral hip tenderness of 
the bilateral greater trochanteric area of undetermined 
cause.  Reflexes in the knees and ankles were excellent.  The 
veteran could heel and toe walk.  There were no complaints of 
pain during these maneuvers.  The examiner diagnosed no 
clinical evidence of arthropathy in the shoulders, elbows, 
hips, knees, or ankles.  The examiner stated that he did not 
find any evidence of loss of motion in any of the major 
joints in the upper and lower extremities.

D.B. stated that he had known the veteran since 1992 and 
heard his joints pop and crack when he got up.  He stated 
that he watched the veteran's joint pain get worse.

VA treatment records dated in June and December 2000, 
December 2001, March and July 2003, and March 2005 showed 
normal evaluation of the extremities with no obvious joint 
abnormality, clubbing, cyanosis or edema.  Range of motion 
was intact.

In October 2006, Alexis Bellovich, LMT stated that the 
veteran had been receiving neuromuscular therapy treatments 
since January 2003.  He presented with problems consisting of 
pain in the low back, hips and gluteals that radiated down 
the legs and into the knees, particularly on the left side.  
She stated that over time, with input from his physician, it 
was determined that much of the veteran's pain was being 
caused by herniation of discs L4 and L5.

The Board finds that the claim must be denied, under 38 
U.S.C.A. §§ 1110 and 1131, an appellant must submit proof of 
a presently existing disability resulting from service in 
order to merit an award of compensation.  See Gilpin v. West, 
155 F.3d 1353 (Fed.Cir. 1998).  In this case, the VA examiner 
in September 2005 specifically found no clinical evidence of 
arthropathy in the shoulders, elbows, hips, knees, or ankles.  
This examination report is the most detailed of record and 
the examiner review the veteran's claims folder.  The 
opinion, therefore, is found to be persuasive.  See Prejean 
v. West, 13 Vet. App. 444, 448-9 (2000).   

While a VA examiner in diagnosed arthritis of the veteran's 
left knee, the veteran failed to appear for an MRI to confirm 
this diagnosis.  Subsequent x-rays of the veteran's knees in 
May 2001 were normal.  The diagnosis of arthritis, therefore, 
is unsupported.  Additionally, while a VA examiner in May 
2001 diagnosed chronic bilateral knee and elbow strain, his 
examination of the veteran was not as detailed as the 
September 2005 examination and there is no indication that 
this examiner reviewed the claims folder.  Accordingly, the 
Board finds that the September 2005 VA examination report is 
the most persuasive evidence of record.

In the absence of proof of a present disability, there can be 
no valid claim for service connection.  Gilpin v. West, 155 
F. 3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992).  The veteran's claim for service 
connection for joint pain of the ankles, knees, hips, elbows, 
and shoulders must be denied because the first essential 
criterion for the grant of service connection, competent 
evidence of the disability for which service connection is 
sought, has not been met.  Accordingly, the Board finds that 
the preponderance of the evidence is against the claim on a 
direct basis.  See 38 C.F.R. § 3.303.  

Furthermore, the application of 38 U.S.C.A. § 1117 and 38 
C.F.R. § 3.317 has an explicit condition that the claim be 
for a "chronic disability resulting from an undiagnosed 
illness."  38 U.S.C.A. § 1117; see also 38 C.F.R. § 
3.317(a)(1)(ii).  Under 38 C.F.R. § 3.317 service connection 
for an undiagnosed illness requires objective indications of 
chronic disability resulting from an illness or combination 
of illnesses manifested by one or more signs or symptoms such 
as those listed at 38 C.F.R. § 3.317(b).  

While the veteran complained of joint pain on the occasions 
when he was examined, there is no record of treatment for a 
chronic undiagnosed illness.  Clinical evaluation of the 
veteran's joints has repeatedly been normal.  As noted above, 
the VA examiner in September 2005 specifically found no 
evidence of arthropathy.  There have been some notations of 
lower extremity pain on physical examination; however, in 
October 2006 this was attributed to a diagnosed disability, 
i.e., herniation of the discs at L4 and L5 for which the 
veteran is already service connected. 

Concerning non-medical indicators that are capable of 
independent verification, lay persons have reported 
witnessing the veteran's joint symptoms.  However, their 
statements are considered less probative than the VA 
examination reports consistently showing normal clinical 
evaluation of the veteran's joints.  

Given the foregoing, the Board finds that the preponderance 
of the evidence is against the claim of entitlement to 
service connection for an undiagnosed disability manifested 
by joint pain, and that the claim must be denied on any 
basis.  As the preponderance of the evidence is against the 
claim, the benefit of the doubt doctrine is not applicable, 
and the claim must be denied.  38 U.S.C.A. § 5107 (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

A rating in excess of 40 percent for the orthopedic 
manifestations of herniated nucleus pulposus of the lumbar 
spine is denied.

A 10 percent rating for left lower extremity sciatic 
manifestations of herniated nucleus pulposus of the lumbar 
spine is granted, subject to the criteria governing payment 
of monetary benefits.

A 10 percent rating for right lower extremity sciatic 
manifestations of herniated nucleus pulposus of the lumbar 
spine is granted, subject to the criteria governing payment 
of monetary benefits.

Entitlement to service connection for a disability manifested 
by joint pain (ankles, knees, hips, elbows, and shoulders), 
claimed in the alternative as a disability due to undiagnosed 
illness, is denied.




REMAND

The Board has remanded this case twice seeking medical 
reports with opinions necessary to decide the claim for an 
undifferentiated somatoform disorder, claimed in the 
alternative as disability due to undiagnosed illness 
manifested by fatigue, depression, and forgetfulness.  The 
examination report of July 2006 is incomplete.  The veteran 
has a right to performance of the Board's remand.  Stegall v. 
West, 11 Vet. App. 268, 271 (1998).

As the July 2004 remand pointed out, legislation enacted and 
amendment to regulation since the December 2000 remand added 
certain "medically unexplained chronic multisymptom 
illnesses that are defined by a cluster of signs or 
symptoms," to the condition presumed incurred in service if 
the other qualifying criteria are met.  38 C.F.R. 
§ 3.317(a)(2)(i)(B) (2006).  These include chronic fatigue 
syndrome.  § 3.317(a)(2)(i)(B)(1), (2).

The July 2004 remand instructed the psychiatric examiner to 
opine whether the veteran has chronic fatigue syndrome.  The 
examiner reported that chronic fatigue syndrome is not a DSM-
IV diagnosis, and she could not comment on it.  VA mental 
disorder examiners are constrained to make diagnoses defined 
by the DSM-IV.  38 C.F.R. § 4.125 (2006).  The AOJ was 
required to implement the Board's remand.  When the examiner 
reported that the requested opinion was outside her 
professional expertise, it was incumbent upon the AOJ to 
refer the examination to a qualified practitioner.  This must 
now be done.

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements for the veteran to 
be afforded appropriate VA examinations 
for mental disorders and chronic fatigue 
syndrome.  The claims file must be made 
available to the doctors, and the doctors 
should indicate in the examination 
reports whether the claims file was 
reviewed.  

The doctors should render diagnoses of 
all current disabilities manifested by 
fatigue, depression, and forgetfulness.  
Does the veteran suffer from any 
psychiatric disorder(s), an 
undifferentiated somatoform disorder, 
and/or chronic fatigue syndrome?  

All necessary tests in order to determine 
the correct diagnoses as determined by 
the doctors are to be done.  If no such 
disorders are found, the doctors should 
so state. 

The doctor(s) should also render an 
opinion concerning the date of onset and 
etiology of any current disability 
manifested by fatigue, depression, and 
forgetfulness.  Is it as least as likely 
as not that the disorder had its onset 
during active service and/or is related 
to active service?

The doctors must provide comprehensive 
reports including complete rationales for 
all opinions and conclusions reached.

2.  Finally, readjudicate the claim on 
appeal, with application of all 
appropriate laws and regulations and 
consideration of any additional 
information obtained as a result of this 
remand.  If the decision remains adverse 
to the veteran, furnish him and his 
representative a supplemental statement 
of the case and afford a reasonable 
period of time within which to respond 
thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
further action until he is further informed.  The purpose of 
this REMAND is to obtain additional information and to afford 
due process.  No inference should be drawn regarding the 
final disposition of the claim because of this action.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

Expedite this claim.  The law requires that all claims 
remanded by the Board of Veterans' Appeals or by the United 
States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2005).



______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


